440 F.2d 1064
UNIVERSAL METAL MACHINE WORKS, INC., Plaintiff-Appellee,v.TEXAS COASTAL & INTERNATIONAL, INC., Defendant, Tom R.SWANTNER, Defendant-Appellant, v. The VESSELMUSTANG ISLAND, its Tackle, Furniture,Engines, Equipment, etc., Defendant.
No. 30417.
United States Court of Appeals, Fifth Circuit.
March 25, 1971.

Bob J. Spann, McDonald, Spann & Smith, Corpus Christi, Tex., for defendant-appellant.
Mandell & Wright, Houston, Tex., for plaintiff-appellee; Arthur J. Mandell, Houston, Tex., of counsel.
Appeal from the United States District Court for the Southern District of Texas; Woodrow B. Seals, Judge.  Before WISDOM, Circuit Judge, DAVIS,* Court of Claims Judge, and GOLDBERG, Circuit Judge.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Judge Oscar H. Davis, U.S. Court of Claims, Washington, D.C. sitting by designation


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966